                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00534-FDW-DSC
 COLONY INSURANCE COMPANY,                )
                                          )
        Plaintiff,                        )
                                          )
 vs.                                      )
                                          )                             ORDER
 BUCKEYE             FIRE       EQUIPMENT )
 COMPANY,                                 )
                                          )
        Defendant.                        )
                                          )

       THIS MATTER is before the Court on Plaintiff Colony Insurance Company’s (“Colony”)

Motion for Judgment on the Pleadings (Doc. No. 15), pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure.    Defendant Buckeye Fire Company (“Buckeye”) filed its Response in

Opposition to Plaintiff’s motion (Doc. No. 17), and Plaintiff timely filed its Reply (Doc. No. 18).

The motion is now ripe for review.

       In its Motion, Colony seeks a declaration by the Court that it has no duty to defend or

indemnify Buckeye from the underlying action. “A motion for judgement on the pleadings under

Rule 12(c) is assessed under the same standards as a motion to dismiss under Rule 12(b)(6).”

Occupy Columbia v. Haley, 738 F.3d 107, 115 (4th Cir. 2013); see also Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). The Court has reviewed the pleadings, arguments

in the briefs, and applicable law. In light of Travelers Indemnity Co. v. Miller Building Corp., 221

F. App’x 265 (4h Cir. 2017), as well as other relevant caselaw, the Court finds issuing judgment

is inappropriate at this time. 221 F. App’x at 267; see also Auto-Owners Ins. Co. v. Potter, 105 F.

App’x 484, 495 (4th Cir. 2004). Upon review by the Court, Plaintiff’s Motion (Doc. No. 15) is

                                                 1



       Case 3:19-cv-00534-FDW-DSC Document 19 Filed 06/11/20 Page 1 of 2
DENIED WITHOUT PREJUDICE. Plaintiff is free to raise the issues set forth in the Motion

again at summary judgment.

      IT IS SO ORDERED.


                                 Signed: June 10, 2020




                                             2



     Case 3:19-cv-00534-FDW-DSC Document 19 Filed 06/11/20 Page 2 of 2
